Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Response to Arguments
Applicant's arguments filed 9-22-2022 have been fully considered but they are not persuasive.
The applicant points to the differences between the instant applications invention as to the positioning of the light source for the imaging of the fundus and Iwase’s light source for the SLO. The applicant correctly notes that they are not in the same position. Whereas the instant application has the light source off to the side as in fig. 2 (@ 26), in Iwase the SLO source is removed back into the machine along a complex set of optics. However, the applicant then states that the newly added limitation “an optical path of the illumination light beam is away from the optical axis” adequately illustrates these differences in the claims. This is where the examiner disagrees. First in the claims the examiner should determine what the claimed optical axis is. In the claim the optical axis is defined in a previous limitation addressing the objective lens, “an objective lens, disposed coaxially with the scanning lens group with respective to an optical axis, and making the sampling light beam, which comes from the light splitter and passes through the scanning lens group and objective lens in sequence, reach the fundus of the eyeball, wherein the sampling light beam reflected from the fundus returns to the main structure along a sampling optical path to generate an optical tomographic image.” This does not adequately define what optical axis at all is being defined but seems to imply it is the optical axis of the OCT since the objective lens is disposed on that optical axis. The optical axis of the OCT is along the entire emitting path of the light source of the OCT. Now in the claimed invention what is being claimed is two imaging devices sharing an objective lens where one optical path of the devices is away from the others. In other words, the OCT has an optical axis and the fundus imager has an illumination path away from the optical axis of the OCT. The next question is what does “Away” mean. Since the applicant fails to define in any definitive term what away means the examiner is left to interpret it using its common meaning. Thus, given that in Iwase fig. 1 the optical path of the SLO is completely separate from that of the OCT before the dichroic mirror (111) the limitation, “and an optical path of the illumination light beam is away from the optical axis” is met. This is because both what is meant by optical axis and what is meant by the term away are both left broad and open for interpretation. Thus, when the optical axis of the SLO diverges from the optical axis of the OCT in Iwase the away part of the limitation is shown. To more precisely define what the applicant means the examiner would suggest language such as “an optical path of the illumination light beam is (laterally or axially) separate from the optical axis of the sampling beam between the scanning lens group and the objective lens”. This language defines which optical axis the optical path is separate from, where the separation happens, and in what way it is away from it. 
Further note, in Iwase there is disclosed and Anterior Ocular Segment Imaging Unit which has the exact same placement of light sources as the applicant and only is different in the function of the imaging (anterior ocular imaging verse fundus imaging) thus even if the applicant were properly amend the claims to overcome Iwase the examiner would have to further consider if another fundus imaging system might be used in Iwase and thus use the same configuration. 
Given this reasoning the examiner will be maintaining the rejection. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwase et al (PGPub 2016/0183785) (Iwase).
	Regarding Claim 1, Iwase discloses a scanning device, which cooperates with a main structure (100) to form an optical coherence tomography system, wherein the main structure outputs a sampling light beam (from 101), and the scanning device comprises: 
a scanning reflector (Fig. 1, 107 & 110), optically coupled to the main structure, and deflecting the sampling light beam to make the sampling light beam scan a fundus of an eyeball (Paragraph 24); 
a light splitter (111), optically coupled to the scanning reflector, and guiding the sampling light beam to the eyeball; 
a scanning lens group (114), optically coupled to the light splitter; 
 wherein the sampling light beam reflected from the fundus returns to the main structure along a sampling optical path to generate an optical tomographic image (see fig. 1). This is how OCT works, the light would have to reflect back off the eye and into the OCT path for the measurements to be taken;
an illumination light source (141), disposed at a position away from the optical axis, and generating an illumination light beam (Fig. 1). The illumination light source cited is positioned away from the optical axis of the OCT light; and an optical path of the illumination light beam is away from the optical axis. As discussed above the optical path of the illumination light source diverges from the optical axis of the OCT at the light splitter (111) thus the limitation is met;
an imaging lens group (150 & 155), optically coupled to the light splitter; and 
an image sensor (152 & 153), disposed at a light-exit side of the imaging lens group, wherein the illumination light source, the scanning lens group, the imaging lens group and the image sensor jointly form a fundus imaging system (140), and 
wherein the optical coherence tomography system and the fundus imaging system share the scanning lens group. As can be seen in the figure both the OCT system (100) and the Anterior Ocular Segment Imaging Unit (140) have optical paths passing through the scanning lens group; and 
wherein the illumination light beam reflected from the fundus goes through the scanning lens group, the light splitter, and the imaging lens group to the image sensor to generate a corresponding fundus image (Fig. 1, Paragraph 34);
Iwase fails to explicitly disclose an objective lens, disposed coaxially with the scanning lens group with respective to an optical axis, and making the sampling light beam, which comes from the light splitter and passes through the scanning lens group and the objective lens in sequence, reach the fundus of the eyeball; and wherein the illumination light beam passes through the objective lens to illuminate the fundus; 
However, the examiner takes official notice that Objective lenses are well-known to one of ordinary skill in the art at the time of filing; 
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify with an objective lens, disposed coaxially with the scanning lens group with respective to an optical axis, and making the sampling light beam, which comes from the light splitter and passes through the scanning lens group and the objective lens in sequence, reach the fundus of the eyeball; and wherein the illumination light beam passes through the objective lens to illuminate the fundus because objective lenses in these settings are known for offering such advantages as magnification of the area being inspected and guiding the light back into the optical system after it has been reflected or scattered off the sample. 
Regarding Claim 2, Iwase discloses the aforementioned. Further, Iwase discloses wherein a focal length is adjusted via moving the scanning lens group along the optical axis or varying a curvature of the scanning lens group (Figs. 1 & 3, Step 304, Paragraph 67). As is indicated by the citation focus adjustment occurs at Step 304. Additionally, the arrows in fig. 1 indicate the focus adjustment is performed by the moving of the focusing lens (114) along the optical axis. 
Regarding Claim 3, Iwase discloses the aforementioned. Further, Iwase discloses an optical fiber (105), whose one end is optically coupled to the main structure; and 
a collimator (106), disposed at another end of the optical fiber, and optically coupled to the scanning reflector (107 & 110).
Regarding Claim 4, Iwase discloses the aforementioned but fails to explicitly disclose a handheld housing, wherein the scanning reflector, the light splitter, the scanning lens group, the objective lens, the illumination light source, the imaging lens group and the image sensor are disposed inside the handheld housing, and wherein the scanning device is optically coupled to the main structure via an optical fiber;
However, the examiner takes official notice that this would be obvious to one of ordinary skill in the art; 
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Iwase with a handheld housing, wherein the scanning reflector, the light splitter, the scanning lens group, the objective lens, the illumination light source, the imaging lens group and the image sensor are disposed inside the handheld housing, and wherein the scanning device is optically coupled to the main structure via an optical fiber because having a handheld unit to perform the scanning allows for easier adjustment of the scanning unit in relation to the subject. 
Regarding Claim 5, Iwase discloses the aforementioned. Further, Iwase discloses wherein the illumination light source is a point-like light source. The light source (141) is a semiconductor laser (Paragraph 33) which is a point-like light source. 
Regarding Claim 6, Iwase discloses the aforementioned but fails to explicitly disclose wherein a distance of the illumination light source to the objective lens is smaller than or equal to a distance of the scanning lens group to the objective lens;
However, the examiner takes official notice this would be obvious to one of ordinary skill in the art;
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Iwase with wherein a distance of the illumination light source to the objective lens is smaller than or equal to a distance of the scanning lens group to the objective lens because the positioning of the light source is trivial to the arrangement, as can be see the light source (115) for the Anterior Ocular segment imaging unit (160) is positioned where the applicant is claimed but one of ordinary skill in the art would known how to arrange the Fundus Imaging light source (141) in a similar position and might do so for a reason such as packaging constraints.
Regarding Claim 7, Iwase discloses the aforementioned. Further, the applicant claims, “wherein a distance of the illumination light source to the objective lens is a fixed value.” The examiner has taken official notice to introduce the object lens.  That said when the device has an object lens the position of that lens and the illumination source won’t move after manufacture thus the claim limitation is met in combination. 
Regarding Claim 8, Iwase discloses the aforementioned. Further, the applicant claims, “wherein a distance of the imaging lens group to the objective lens is a fixed value.” The examiner has taken official notice to introduce the object lens.  That said when the device has an object lens the position of that lens and the  imaging lens group won’t move after manufacture thus the claim limitation is met in combination. 

Regarding Claim 9, Iwase discloses an optical coherence tomography system comprising: 
a main structure (100) comprising: 
a scanning light source (101), generating a scanning light beam; 
a coupler (104), optically coupled to the scanning light source, dividing the scanning light beam into a reference light beam and a sampling light beam;
wherein the reference light beam traveling along a reference optical path is reflected by a reference reflector (122) to return to the coupler along the reference optical path; and 
a spectrometer (127, 131, 129, & 133), optically coupled to the coupler. The gratings and cameras make up two spectrometers; and 
a scanning device, comprising: 
a scanning reflector (107 & 119), optically coupled to the coupler, and deflecting the sampling light beam to make the sampling light beam scan a fundus of an eyeball (Paragraph 24); 
a light splitter (111), optically coupled to the scanning reflector, and guiding the sampling light beam to the eyeball; 
a scanning lens group (114), optically coupled to the light splitter; 
wherein the sampling light beam reflected from the fundus returns to the coupler along a sampling optical path (see fig. 1). This is how OCT works, the light would have to reflect back off the eye and into the OCT path for the measurements to be taken; and 
wherein the spectrometer receives the reference light beam reflected from the reference reflector and the sampling light beam reflected from the fundus to generate an optical tomographic image (Paragraph 30); 
an illumination light source (141), disposed at a position away from the optical axis, and generating an illumination light beam. The illumination light source cited is positioned away from the optical axis of the OCT light; and an optical path of the illumination light beam is away from the optical axis. As discussed above the optical path of the illumination light source diverges from the optical axis of the OCT at the light splitter (111) thus the limitation is met;
 an imaging lens group (150 & 155), optically coupled to the light splitter; and
 an image sensor (152 & 153), disposed at a light-exit side of the imaging lens group, wherein the illumination light source, the objective lens, the scanning lens group, the imaging lens group and the image sensor jointly form a fundus imaging system (140), and 
wherein the optical coherence tomography system (100) and the fundus imaging system (140) share the scanning lens group (See fig. 1), and 
wherein the illumination light beam reflected from the fundus goes through the  scanning lens group, the light splitter, and the imaging lens group to the image sensor to generate a corresponding fundus image (Fig. 1, Paragraph 34);
Iwase fails to explicitly disclose an objective lens, disposed coaxially with the scanning lens group with respective to an optical axis, and making the sampling light beam, which comes from the light splitter and passes through the scanning lens group and the objective lens in sequence, reach the fundus of the eyeball; and wherein the illumination light beam passes through the objective lens to illuminate the fundus; 
However, the examiner takes official notice that Objective lenses are well-known to one of ordinary skill in the art at the time of filing; 
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify with an objective lens, disposed coaxially with the scanning lens group with respective to an optical axis, and making the sampling light beam, which comes from the light splitter and passes through the scanning lens group and the objective lens in sequence, reach the fundus of the eyeball; and wherein the illumination light beam passes through the objective lens to illuminate the fundus because objective lenses in these settings are known for offering such advantages as magnification of the area being inspected and guiding the light back into the optical system after it has been reflected or scattered off the sample.
Regarding Claim 10, Iwase discloses the aforementioned. Further, Iwase discloses wherein the scanning light source comprises a superluminescent diode (Paragraph 22).
Regarding Claim 11, Iwase discloses the aforementioned. Further, Iwase discloses wherein the spectrometer comprises a diffraction grating and a line scan camera (Paragraph 31).
Regarding Claim 12, Iwase discloses the aforementioned. Further, Iwase discloses wherein the main structure further comprises: at least one polarization controller (103), optically coupled to the coupler and used to polarize the reference light beams and the sampling light beam.
Regarding Claim 13, Iwase discloses the aforementioned. Further, Iwase discloses wherein a focal length is adjusted via moving the scanning lens group along the optical axis or varying a curvature of the scanning lens group (Figs. 1 & 3, Step 304, Paragraph 67). As is indicated by the citation focus adjustment occurs at Step 304. Additionally, the arrows in fig. 1 indicate the focus adjustment is performed by the moving of the focusing lens (114) along the optical axis.
Regarding Claim 14, Iwase discloses the aforementioned. Further, Iwase discloses wherein the scanning device further comprises: an optical fiber (105), whose one end is optically coupled to the coupler (104); and a collimator (106), disposed at another end of the optical fiber, and optically coupled to the scanning reflector (107 & 110).
Regarding Claims 15 & 16, Iwase discloses the aforementioned but fails to explicitly disclose, wherein the scanning device further comprises: a handheld housing, wherein the scanning reflector, the light splitter, the scanning lens group, the objective lens, the illumination light source, the imaging lens group and the image sensor are disposed inside the handheld housing, and wherein the scanning reflector is optically coupled to the coupler via an optical fiber, wherein the scanning device is optically and electrically coupled to the main structure in a detachable way;
However, the examiner takes official notice that this would be obvious to one of ordinary skill in the art; 
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Iwase with , wherein the scanning device further comprises: a handheld housing, wherein the scanning reflector, the light splitter, the scanning lens group, the objective lens, the illumination light source, the imaging lens group and the image sensor are disposed inside the handheld housing, and wherein the scanning reflector is optically coupled to the coupler via an optical fiber, and wherein the scanning device is optically and electrically coupled to the main structure in a detachable way because having a handheld unit to perform the scanning allows for easier adjustment of the scanning unit in relation to the subject. Further, being able to detach the scanning device from the main structure allows for easy replacement and/or storage of the unit.
Examiner’s Note: claiming something is coupled to a structure in a detachable way is not limiting since literally everything is detachable. The claim language is extremely broad. 
Regarding Claim 17, Iwase discloses the aforementioned. Further, Iwase discloses wherein the illumination light source is a point-like light source. The light source (141) is a semiconductor laser (Paragraph 33) which is a point-like light source. 
Regarding Claim 18, Iwase discloses the aforementioned but fails to explicitly disclose wherein a distance of the illumination light source to the objective lens is smaller than or equal to a distance of the scanning lens group to the objective lens;
However, the examiner takes official notice this would be obvious to one of ordinary skill in the art;
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Iwase with wherein a distance of the illumination light source to the objective lens is smaller than or equal to a distance of the scanning lens group to the objective lens because the positioning of the light source is trivial to the arrangement, as can be see the light source (115) for the Anterior Ocular segment imaging unit (160) is positioned where the applicant is claimed but one of ordinary skill in the art would known how to arrange the Fundus Imaging light source (141) in a similar position and might do so for a reason such as packaging constraints.
Regarding Claim 19, Iwase discloses the aforementioned. Further, the applicant claims, “wherein a distance of the illumination light source to the objective lens is a fixed value.” The examiner has taken official notice to introduce the object lens.  That said when the device has an object lens the position of that lens and the illumination source won’t move after manufacture thus the claim limitation is met in combination. 
Regarding Claim 20, Iwase discloses the aforementioned. Further, the applicant claims, “wherein a distance of the imaging lens group to the objective lens is a fixed value.” The examiner has taken official notice to introduce the object lens.  That said when the device has an object lens the position of that lens and the  imaging lens group won’t move after manufacture thus the claim limitation is met in combination.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON COOK whose telephone number is (571)270-1323. The examiner can normally be reached 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jonathon Cook/
AU:2877
December 6, 2022




/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2877